Citation Nr: 0638255	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for nervous condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Pittsburgh, Pennsylvania, which denied all of 
the veteran's claims.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

In his substantive appeal to the Board, received in December 
2004, the veteran requested a travel board hearing.  In 
October 2005, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before a Veterans Law 
Judge (VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus, and a nervous condition secondary to 
tinnitus.  He contends in his July 2003 Application for 
Compensation and again in his August 2003 Statement that his 
hearing loss and tinnitus are a result of noise exposure that 
he incurred in service due to lack of hearing protection when 
firing machine guns and other heavy artillery during training 
exercises in 1954.  In his July 2003 statement, the veteran 
reports that the ringing never stops and is "driving me 
insane."  In the August 2003 statement, he states that the 
"ringing does not stop, it is driving me out of my mind, 
nerves stress and tinnitus ringing can't hear, caused me to 
have a heart attack."  

The veteran states in his August 2003 statement, and again in 
the October 2005 hearing transcript, that in 1954 the Army 
doctors said that the ringing in his ears was caused by a 
tick in his left ear.  In the hearing transcript, the veteran 
contends that after moving to a different training facility, 
he had twelve or sixteen weeks of heavy artillery training, 
causing the ringing to get worse.  He complained again to 
Army officials that his ears hurt.  The veteran reports that 
his ears were examined and he was given pills (but notes his 
hearing was not tested) at a VA hospital in Oakland, 
Pennsylvania, in 1955.  (In the August 2003 statement the 
veteran wrote that he was given hearing tests.)  He claims 
that he did not seek treatment after his separation from 
service in 1956 because he was "tired of arguing with them" 
and "just wanted out."  The veteran's representative also 
reported during the hearing that the veteran is currently 
given pills for his nervous condition by a private family 
physician but that the veteran has not sought professional 
psychiatric treatment. 

Additionally in the hearing transcript, the veteran states 
that after separation from service he worked in the 
combustion engineering field bending pipes.  He relays that 
there was no noise on the job and "you could hear a mouse."  
The veteran also worked in a steel plant distributorship, 
where he contends there was no noise because "I was just 
sending deliveries out."  He reports that he later worked in 
a mine laying blocks where there was no noise.  At some point 
the veteran was an engineer for the mine where he was on 
dispatch duty, where he reports that there was not any noise.  
Finally, he notes building homes with his son, but again 
reports no noise exposure from that activity.  

According to the hearing transcript and the claims file, the 
veteran was first evaluated for hearing loss and tinnitus in 
1997 at a private hearing center.  On the hearing evaluation 
form, the veteran was diagnosed as having bilateral mild to 
profound sensorineural hearing loss in the mid to high 
frequencies and normal hearing acuity in the low frequencies.  
It was noted that the veteran reported constant tinnitus in 
his left ear.  

The National Personnel Records Center (NPRC) states in a 
letter received by VA in September 2003 that the veteran's 
service medical records were likely destroyed in the July 
1973 fire.  When a claimant's medical records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  (The Board notes that the veteran's 
file does contain a Report of Medical Examination dated in 
June 1956 at his separation from service, which notes normal 
ears and ear drums under the clinical evaluation section.  He 
had whispered voice hearing scores of 15/15 in both ears.)  

The veteran made four requests (September, October, November, 
and December 2003) to the VARO in Pittsburgh requesting all 
his records in 1955.  In a report of contact dated in 
February 2004, it was noted that a veteran's service 
representative contacted the VAMC Pittsburgh and spoke with a 
VAMC employee in medical records, who stated that they did 
not find any records for the veteran from 1955.  The record 
contains a form with an envelope attached, both date stamped 
in June 2004, indicating that the form was from the VAMC 
located at 7180 Highland Drive in Pittsburgh, PA.  The form 
indicates that a search for the veteran's records was 
conducted.  It contains the search dates (January 1, 1980 to 
June 9, 2004).  The search located two scheduled appointments 
for the veteran in February 2004.  It was noted on the form, 
"cannot find any earlier records."  

The Board further notes that on his July and August 2003 
statements, the veteran listed the Oakland VAMC located in 
Pittsburgh, PA as a place he received hearing tests in 1955.  
(The Board notes that the veteran has referred to this 
facility as the VA Hospital in Oakland; VA Hospital Oakland, 
Pittsburgh, PA; and VA Hospital in Oakland, PA.  The Board 
believes that the veteran is referring to what is now called 
the VA Pittsburgh Healthcare System, University Drive 
Division, which is located in the Oakland section of 
Pittsburgh).  During the October 2005 travel board hearing, 
the veteran's representative submitted that he personally 
called the Oakland VA facility inquiring about the veteran's 
records and he was told that the archival records are kept at 
Aspinwall.  He asserts that he has never received any 
communication from the Aspinwall facility.  (The Board notes 
that the Aspinwall VA facility is now called the VA 
Pittsburgh Healthcare System, H. John Heinz III Progressive 
Care Center.)  The Board is unable to determine from the 
evidence on file whether either the VA Pittsburgh Healthcare 
System, University Drive Division (i.e. Oakland) or the VA 
Pittsburgh Healthcare System, H. John Heinz III Progressive 
Care Center (i.e. Aspinwall) have been searched for any 1955 
medical records.  In light of the VA's heightened duty to 
assist in this case, the Board finds that an additional 
search should be made for the veteran's records before a 
decision concerning this appeal can be made.  Washington, 19 
Vet. App. at 369-70.

Further, the veteran was scheduled by VARO in Pittsburgh for 
a VAMC audiology clinic appointment on February 11, 2004 at 
Highland Drive location.  The veteran was also scheduled by 
the same VARO for an appointment on February 21, 2004 at the 
VAMC ENT JR Resident Clinic located on University Drive in 
the Oakland section of Pittsburgh.  The veteran cancelled the 
February 21, 2004 appointment because of a medical emergency 
with his son.  In a letter dated in March 2004, the veteran 
requests VA to reschedule his appointment.  The record does 
not contain any indication that the veteran was rescheduled 
for the missed appointment.  

In order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After reviewing the medical evidence on file, the Board notes 
that there is not a VA medical opinion on whether the 
veteran's claimed hearing loss and tinnitus is caused by 
service.  The veteran should be afforded an examination to 
obtain this information.  Such examination should provide a 
diagnosis of any current hearing loss and/or tinnitus present 
and an opinion as to the etiology of his disabilities in 
relation to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request all of the 
veteran's records from both the VA 
Pittsburgh Healthcare System, University 
Drive Division (i.e. Oakland) and the VA 
Pittsburgh Healthcare System, H. John 
Heinz III Progressive Care Center (i.e. 
Aspinwall).  In particular, any available 
records from 1955 should be requested.

2.  The veteran should be scheduled for 
another VAMC ENT examination.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any hearing 
loss and/or tinnitus that is 
present.

b.	If hearing loss and/or tinnitus 
are found, state a medical opinion 
as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the veteran's hearing loss 
and/or tinnitus are the result of 
any injury or disease incurred 
during his periods of active duty 
service (August 1954 to August 
1956), as opposed to being due to 
some other factor or factors.  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)  In 
particular, please comment on the 
likelihood that noise exposure 
during service caused the veteran's 
hearing loss and/or tinnitus.

3.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's claims of service connection 
for bilateral hearing loss and tinnitus 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

4.  If, and only if, service connection 
is established for either hearing loss or 
tinnitus, a VA psychiatric examination 
should afforded to the veteran to 
determine if a nervous condition is 
secondary to hearing loss and/or 
tinnitus.  After an appropriate period of 
time, whether the examination is 
conducted or not, the veteran's claim of 
service connection for nervous condition 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Additionally, the Board reminds 
the veteran to submit any applicable 
private medical records in his possession 
or a release form to the VA so VA can 
obtain these records.  Regarding this, 
the Board observes that the veteran 
referenced receiving treatment at a 
private hospital in Greensburg, PA for an 
inner ear problem in 1983 on his August 
2003 statement.  Additionally, he notes 
receiving treatment as a result of his 
ears at a private hospital in Pittsburgh, 
PA in September 2000.  Neither record is 
in the veteran's file. 

Further, during his travel board hearing 
in October 2005, the veteran stated that 
he would submit private treatment records 
related to his nervous condition from his 
family physician, a Dr. B.  The VLJ left 
the record open for 30 days to receive 
treatment records from Dr. B.  The Board 
notes that these treatment records are 
not on file.  The Board hereby encourages 
the veteran and his representative to 
submit them on remand.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


